No. 07-16-00190-CV


In the Interest of E.N. and J.N.,            §      From the 108th District Court
Children                                              of Potter County
                                             §
                                                    August 22, 2016
                                             §
                                                    Opinion by Justice Hancock
                                             §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated August 22, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                           oOo